Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application has been transferred to the current examiner of record.
In response to Applicant’s arguments and upon further consideration, the previous rejections of record have been withdrawn and replaced with the following new rejections:
Election/Restrictions
The Restriction requirement dated 9/20/19 has been withdrawn.
All claims have been considered for examined.
Claim 7 has been canceled.
Claims 1-6 and 8-20 are pending and examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/13/22 is in compliance and hence considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No.11,324,681 in view of US 4971788 to Tabibi et al.
The patented claims of US 11324681 patent are directed to a composition comprising an oil phase compr4ising one or more plant based oils in an amount from 5wt% to 70 wt% based on the weight of the composition, an aqueous phase comprising water, the aqueous phase present in an amount of 35 wt% to 95 wt% comprising one or more nonionic surfactants including the instant claimed compound of formula I, the composition has a pH from 4.5 to 9.5 and the composition is edible. The above patented claims recite the same plant-based oils that are also recited in the instant claims. Patented claims further include a preservative agent, such as paraben; humectant, sweetener, flavorant agent, buffering agent etc., which include the compounds of instant claim. Patented claims lack the claimed quaternary ammonium compounds, and hence meet instant claim 14. Patented claims recite the same method of use that of instant claims 15-20. 
Patented claims differ from the instant claims in the amounts of oils. Instant claims recite 75% to 95% by weight whereas the patented claims recite 5-70%. However, the upper limit amount of oils taught by the patent claims is within a close range of the claimed lower amounts, within a variation of 10%. Similarly, the patented claims recite the amount of aqueous phase that is a close range of the claimed lower amounts, within a variation of 10%. Accordingly, it would have been obvious for one of an ordinary skill in the art to optimize the amounts of plant oils in the oil phase and the proportion of aqueous phase in the claimed composition of the above patent so as to arrive at the claimed amounts because the patented claims also recite a composition comprising the same oil and water phase, surfactant of formula I, for the same use that is also intended for the claimed composition of the instant application. Patented claims lack the claimed amounts of preservatives, humectant and sweetener of the instant claims. Therefore, it would have been obvious for one of an ordinary skill in the art to try to optimize the amounts of oils in the oil phase and water phase, so as to provide an effective dental composition for reducing loss of hydration, increase lubricity and mitigating the effects of xerostomia.    
Tabibi teaches products for treating oral cavity and dental products comprising an oil phase and an aqueous phase, and further containing oil or water-soluble ingredients such as sweeteners, stabilizers, thickeners, abrasives etc (col. 2, l 28-68). Tabibi exemplifies oral composition comprising 0.1% methyl paraben, 0.02% of sodium saccharine and 5% glycerin (Example 2), which meet the claimed preservative, sweetener and humectant respectively. Thus, it would have been obvious for one of an ordinary skill in the art to look to the related teachings of Tabibi to modify the oral compositions of the patented claims i.e., include 0.1% methyl paraben, 0.02% of sodium saccharine and 5% glycerin in the composition of the patented claims because Tabibi teaches the same ingredients that are also desired by the patented claims (11,324,681) and accordingly one of an ordinary skill in the art would have expected to provide effective preservative, sweetening and humectant effect with the amounts taught by Tabibi.

Response to Arguments
Applicant’s arguments, see pages 1-3 filed on 12/5/22, have been fully considered and are persuasive.  Accordingly, the previous rejections of record have been withdrawn. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611